117 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Rodney Tyrone HOPKINS, Appellant,v.TANNERY WEST, Appellee.
No. 96-4072.
United States Court of Appeals, Eighth Circuit.
July 7, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Rodney Tyrone Hopkins appeals from the District Court's1 adverse grant of summary judgment to Tannery West, Inc., in his Title VII action.  After review of the parties' briefs and the record, we conclude the District Court's judgment was correct.  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri